NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 HANNA YURIEVNA KOLUSHKO, aka                     No. 05-76651
 Hanna Julia Hryhorehok, aka Anaid
 Garibyan,                                        Agency No. A079-727-302

               Petitioner,
                                                  MEMORANDUM *
   v.

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Hanna Yurievna Kolushko, a native of the former Soviet Union and citizen

of Ukraine, petitions for review of the Board of Immigration Appeals’ order



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
dismissing her appeal from an immigration judge’s decision denying her

application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. Reviewing for substantial evidence, Don v. Gonzales, 476 F.3d 738, 741

(9th Cir. 2007), we deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility determination

based on Kolushko’s omissions from her asylum application that police beat her

with a baton and kicked her during a political protest in Snyatin, and that the

hospital purposefully gave her inadequate medical treatment because of her

political beliefs, which caused her child to be stillborn. See Alvarez-Santos v. INS,

332 F.3d 1245, 1254 (9th Cir. 2003) (petitioner’s omission of a “dramatic incident”

from asylum application supported adverse credibility determination). In the

absence of credible testimony, Kolushko failed to establish she is eligible for

asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Substantial evidence also supports the agency’s denial of CAT relief because

petitioner failed to establish a likelihood of torture in Ukraine. See Wakkary v.

Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED


KN/Research                               2                                       05-76651